Case 1:20-cv-03405-LTB Document 1 Filed 11/17/20 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  Civil Action No._________________________

  ZAYO GROUP, LLC, a Delaware Limited Liability Company,

                 Plaintiff,

  v.

  VETERAN COMMUNICATIONS GROUP, INC., a Maryland Corporation,

              Defendant.
  ___________________________________________________________________________

                       VERIFIED ORIGINAL COMPLAINT
  ___________________________________________________________________________

         COMES NOW Plaintiff Zayo Group, LLC (“Plaintiff” or “Zayo”), by and through

  counsel, and submits its Verified Original Complaint against Defendant Veteran

  Communications Group Inc. (“Defendant” or “VCG”). This filing is supported by the

  attached Exhibit and by the Verification of Abbi Dayton, General Counsel, Eastern U.S. &

  Canada for Zayo, incorporated by reference herein. In support of its Complaint, Zayo alleges

  and states as follows:

                           PARTIES, JURISDICTION AND VENUE

         1.      Zayo is a Delaware limited liability company with its principal place of business

  in the State of Colorado. Zayo’s sole member is Zayo Group Holdings, Inc., a Delaware

  corporation with its principal place of business in the State of Colorado.

         2.      Veteran Communications Group Inc., is a Maryland corporation, with its

  principal place of business located in Maryland.

         3.      This Court may properly exercise jurisdiction over both parties and the subject

  matter of this action to 28 U.S.C. § 1332 in that complete diversity exists between the parties,
Case 1:20-cv-03405-LTB Document 1 Filed 11/17/20 USDC Colorado Page 2 of 7




  and the amount in controversy is in excess of Seventy-Five Thousand Dollars ($75,000.00),

  exclusive of interest and costs.

           4.    Venue is proper in the District of Colorado pursuant to 28 U.S.C. §1391(b)(2)

  because a substantial part of the events or omissions giving rise to the claim occurred in this

  judicial district and pursuant to Section 10.2 of the Master Service Agreement which governed

  the relationship between Zayo and VCG (the “MSA”), which is attached hereto as

  Exhibit “1.”

                                     STATEMENT OF FACTS

           5.    Plaintiff realleges and restates the above and foregoing paragraphs as if set forth

  fully herein and further alleges and states as follows:

           6.    In or around August of 2018, Zayo and VCG entered into a business

  relationship wherein VCG, from time to time, purchased certain telecommunications and

  related infrastructure services from Zayo for its use, and/or for the use and/or resale to its end

  users.

           7.    Over the course of their business relationship, Zayo and Veteran

  Communications entered into the following Service Orders:

                 a.      Service Order 1176888, dated August 17, 2018;

                 b.      Service Order 1215807, dated September 28, 2018;

                 c.      Service Order 1230436, dated October 15, 2018;

                 d.      Service Order 1232675, dated October 22, 2018;

                 e.      Service Order 1293505, dated October 22, 2018;

                 f.      Service Order 1260811, dated November 27, 2018;

                 g.      Service Order 1246965, dated December 6, 2018; and




                                                  2
Case 1:20-cv-03405-LTB Document 1 Filed 11/17/20 USDC Colorado Page 3 of 7




                 h.       Service Order 1266224, dated December 21, 2018,

  (collectively, the “Service Orders”), attached hereto as Exhibit “2.”

         8.      Each of the Service Orders included “Terms and Conditions,” which stated that

  “this Service Order shall be governed by the terms and conditions of Zayo’s Master Service

  Agreement and applicable Service Schedule in effect as of the date of this Service Order,

  incorporated herein by this reference and available upon request.” The MSA is attached hereto

  as Exhibit “1” and the applicable Service Schedule is attached hereto as Exhibit “3.”

         9.      Under the MSA, Zayo agreed to provide VCG with a monthly itemized invoice

  for Services and charges due and VCG agreed to pay all amounts due to Zayo in full within

  thirty (30) days from the date of the itemized invoice. See MSA § 2.3. Any invoice amounts

  not paid within thirty (30) days “shall bear interest at the rate of one and one-half percent

  (1.5%) per month or the highest lawful rate, whichever is lower.” Id.

         10.     Under the MSA, VCG may dispute an invoice by providing Zayo written notice

  of said dispute within forty-five (45) days of the invoice date. See MSA § 2.4. If written notice

  is not provided within forty-five (45) days, any dispute regarding amounts due is deemed

  waived. Id.

         11.     Each month, Zayo delivered to VCG an itemized invoice for services and

  charges due pursuant to the terms of the MSA and Service Orders.

         12.     Beginning with the November 2018 invoice issued by Zayo, VCG began

  missing payments due and owing to Zayo.

         13.     However, due to the parties’ relationship and in an effort of good faith, Zayo

  continued to provide services pursuant to the Service Orders even after VCG stopped paying

  its monthly invoices.




                                                 3
Case 1:20-cv-03405-LTB Document 1 Filed 11/17/20 USDC Colorado Page 4 of 7




          14.     Each month, Zayo continued to provide VCG with monthly invoices reflecting

  its services, and attempted to arrange for payment of outstanding amounts.

          15.     VCG continued to fail to pay amounts due and owing.

          16.     As of the date of this Complaint, VCG has a remaining account balance of Two

  Million Ninety-Three Thousand Seventy Six Dollars and 94/100 ($2,093,076.94), including

  applicable interest, late fees, and taxes.

                                   FIRST CLAIM FOR RELIEF
                                       (Breach of Contract)

          17.     Zayo realleges and restates the above and foregoing paragraphs as if set forth

  fully herein and further alleges and states as follows:

          18.     VCG’s refusal to pay Zayo for the services provided it constitutes a material

  breach of the parties’ Agreement.

          19.     As a result of this material breach, Zayo has been actually damaged in an

  amount to be proven at trial, but believed to be equal to at least Two Million Ninety-Three

  Thousand Seventy Six Dollars and 94/100 ($2,093,076.94).

          20.     Zayo also seeks to recover its reasonable and necessary attorneys’ fees,

  expenses of litigation, and pre-judgment and post-judgment interest.

                                 SECOND CLAIM FOR RELIEF
                                     (Unjust Enrichment)

          21.     Zayo realleges and restates the above and foregoing paragraphs as if set forth

  fully herein and further alleges and states as follows:

          22.     At VCG’s request, Zayo provided services which VCG accepted, but failed to

  pay. Accordingly, VCG has been unjustly enriched at Zayo’s expense.




                                                  4
Case 1:20-cv-03405-LTB Document 1 Filed 11/17/20 USDC Colorado Page 5 of 7




         23.     Based on this unjust enrichment, Zayo has suffered damages in an amount to

  be determined at trial, but believed to be to be equal to at least Two Million Ninety-Three

  Thousand Seventy Six Dollars and 94/100 ($2,093,076.94).

         24.     Zayo also seeks to recover its reasonable and necessary attorneys’ fees,

  expenses of litigation, and pre-judgment and post-judgment interest.

                                 THIRD CLAIM FOR RELIEF
                                      (Account Stated)

         25.     Zayo realleges and restates the above and foregoing paragraphs as if set forth

  fully herein and further alleges and states as follows:

         26.     Each month, Zayo presented VCG with the amount due for services provided

  by invoice.

         27.     At no time did VCG object to Zayo’s invoices. Following, it is implied that

  VCG accepted Zayo’s invoices as true and correct and promised to pay the amount stated.

         28.     VCG has failed to pay the amount stated.

         29.     As a result of VCG’s failure to pay the amount stated, Zayo has been actually

  damaged in an amount to be proven at trial, but believed to be equal to at least Two Million

  Ninety-Three Thousand Seventy Six Dollars and 94/100 ($2,093,076.94).

         30.     Zayo also seeks to recover its reasonable and necessary attorneys’ fees,

  expenses of litigation, and pre-judgment and post-judgment interest.

                                     PRAYER FOR RELIEF

         Plaintiff Zayo Group, LLC respectfully requests that this Court find in its favor and

  against Defendant Veteran Communications Group Inc. as to all counts alleged herein, and

  enter judgment in Plaintiff’s favor in the amount of Two Million Ninety-Three Thousand

  Seventy Six Dollars and 94/100 ($2,093,076.94), plus accrued and accruing pre-judgment and



                                                  5
Case 1:20-cv-03405-LTB Document 1 Filed 11/17/20 USDC Colorado Page 6 of 7




  post-judgment interest as allowed by law. Additionally, Zayo respectfully requests attorneys’

  fees and costs as allowed by law, and by the terms of the Master Service Agreement, Service

  Orders, and all such other and further relief as this Court may find just and proper.

           Respectfully submitted this 17th day of November, 2020.

                                                        HALL, ESTILL, HARDWICK, GABLE,
                                                         GOLDEN & NELSON, P.C.

                                                  By:    s/ Anthony J. Jorgenson
                                                        Anthony J. Jorgenson
                                                        100 North Broadway, Suite 2900
                                                        Oklahoma City, OK 73102-8865
                                                        Telephone: (405)553-2828
                                                        Facsimile: (405) 553-2855
                                                        Email: ajorgenson@hallestill.com

                                                        Kendra Snyder, CO Bar #50166
                                                        1600 Stout Street, Suite 500
                                                        Denver, CO 80202
                                                        Telephone: (303) 607-5450
                                                        Facsimile: (918) 594-0505
                                                        Email: ksnyder@hallestill.com

                                                        Amanda M. Lowe
                                                        320 South Boston, Suite 200
                                                        Tulsa, OK 74103-3708
                                                        Telephone: (918) 594-0400
                                                        Facsimile: (918) 594-0505
                                                        Email: alowe@hallestill.com

                                                        ATTORNEYS FOR PLAINTIFF
                                                        ZAYO GROUP, LLC
  2219549.1:006214.00018




                                                 6
Case 1:20-cv-03405-LTB Document 1 Filed 11/17/20 USDC Colorado Page 7 of 7
